Title: To Thomas Jefferson from Jean Antoine Gautier, 23 October 1792
From: Gautier, Jean Antoine
To: Jefferson, Thomas



Monsieur
Paris ce 23e 8bre. 1792.

Je Suis très Sensible au Souvenir que vous aves la bonté de me conserver et très reconnoissant de la lettre que vous m’aves fait l’honneur de m’ecrire: Il faut qu’elle ait été retardée puisqu’elle ne m’est parvenue qu’au milieu d’Août. Sans les circonstances, j’aurois déja eu le plaisir de vous en offrir, Monsieur, mes remercîmens.
Je joins ici la première reponse que me fit Mr. Romilly. Je voulus lui parler moi même et l’ayant enfin rencontré, il me parut difficile de l’engager à faire promptement la Montre que vous desireries. Je l’ai encore vû une troisième fois et je me décide à attendre vos nouveaux ordres, sans vous dissimuler cependant qu’au milieu de nos circonstances, on ne pourra guères compter sur une époque précise pour la confection de l’ouvrage.
Celui de notre Constitution en est un qui absorbe les voeux et  l’intéret des bons François: Nous sommes absolument dénuès de ce bien pour le présent et il faut recommencer un nouveau travail. Puisse le génie bienfaisant qui a répandu enfin ses heureuses influences sur l’Amérique nous donner aussi le bonheur et la liberté que nous cherchons. Vous aurés appris Monsieur, avec intéret que l’armée Prussienne avoit évacué la France, après avoir menacé Paris, mais vous vous serés affligé comme nous de beaucoup de cruelles scènes et du sang qui a coulé à Paris. Ce Passy, où vous auriés desiré vous transporter, étoit abandonné des habitans auxquels vous vouliés bien penser. Ils sont très reconnoissans du souvenir que vous voulés bien leur conserver et passeront vraisemblablement l’hyver dans ce retraitte. Mr. LeVeillard y a été également sensible. Il a eu sa part de peines et de sollicitudes, s’étant trouve fonctionaire public dans ces tems orageux. Veuillés, Monsieur, disposer de mes foibles services dans toutes les occasions où je pourrai avoir le bonheur de vous être bon à quelquechose et agréer l’assurance des sentimens de dévouement et de la considération la plus distinguée avec lesquels j’ai l’honneur d’etre Monsieur Votre très humble & tres obéissant Serviteur

J A Gautier

